Citation Nr: 1646418	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for jungle rot REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during service.

2.  The Veteran experienced chronic hearing loss symptomatology during service, continuous hearing loss symptomatology since service discharge, and currently has a diagnosed hearing loss disability. 

3.  The Veteran experienced chronic tinnitus symptomatology during service, continuous tinnitus symptomatology since service discharge, and currently has tinnitus.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss and tinnitus.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  38 C.F.R. § 3.385 (2015).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  Specifically, the Board finds that the Veteran experienced chronic hearing loss and tinnitus symptomatology during service, continuous hearing loss and tinnitus symptomatology after service, and currently has a diagnosed hearing loss disability and tinnitus.  

The Veteran served as a truck driver.  At the July 2016 videoconference hearing, the Veteran presented credible testimony indicating that he was required to pull Howitzer guns behind his truck due to his assignment with an artillery unit in Vietnam.  The Veteran also reported assisting in the firing of the guns.  The Veteran indicated that he did not wear hearing protection at any time during service.  The Veteran stated that he had experienced the onset of continuous hearing loss and tinnitus after exposure to Howitzer fire during service.  The Veteran reported wearing hearing protection while working as a welder after service.  At the same hearing, the Veteran's spouse indicated that the Veteran had experienced difficulty with hearing since his return from Vietnam.  In support of the claim, the Veteran submitted statements from his two daughters, each indicating that the Veteran had experienced hearing loss for as long as they could remember.

The Veteran's service medical records contain no notation indicating treatment or diagnosis for bilateral hearing loss or tinnitus.  In a July 1966 service enlistment examination report, a service examiner indicated that the Veteran had essentially normal hearing on audiology testing.  Hensley v. Brown, 5 Vet. App. 155 (1993) (indicating that the threshold for normal hearing is from 0 to 20 decibels).  In a July 1970 service discharge examination report, a service examiner indicated that the Veteran had perfect hearing based upon a "whisper" test.  However, that test has been found to not be a valid indicator of whether or not hearing loss is present.

The post-service treatment records contain no notation indicating diagnosis or treatment for bilateral hearing loss or tinnitus prior to August 2010.  In a September 2011 VA audiology examination report, a service examiner diagnosed bilateral hearing loss and tinnitus.  Having done so, the examiner opined that the Veteran's diagnosed disabilities were less likely than not related to service.  In explaining that opinion, the examiner stated that the Veteran's hearing loss was likely noise-induced.  However, the examiner found that the Veteran's lengthy post-service occupational noise exposure related to his work as a welder was a more likely cause of the disabilities than the in-service noise exposure.   

The Board finds that the Veteran experienced chronic hearing loss symptomatology and tinnitus during service, based on his credible report; continuous hearing loss and tinnitus symptomatology after service, based on his credible report and lay statements; and currently has diagnosed hearing loss and tinnitus disabilities.  

The Veteran has provided credible lay evidence indicating onset of both hearing loss and tinnitus during service after acoustic trauma related to howitzer fire.  The Veteran also indicated that he had experienced those symptoms to the present time.  

In a July 1970 service separation examination report, a service examiner stated that the Veteran's hearing was normal at discharge.  However, the service examiner based that finding solely on a "whisper" test.  A "whisper" test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss.  Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009).  Therefore, the July 1970 service discharge examination report is of less probative value than the Veteran's lay statements regarding in-service bilateral hearing loss symptomatology.

Furthermore, in the September 2011 VA audiology examination report, an examiner diagnosed the Veteran with current bilateral hearing loss and tinnitus disabilities.  The VA examiner stated that the Veteran's hearing loss and tinnitus were less likely than not related to service due to post-service employment as a welder.  However, the examiner did not address the Veteran's reports of immediate and continuous hearing loss and tinnitus symptoms on in-service exposure to howitzer fire.  Therefore, the Board finds the September 2011 VA examiner's conclusions to be of limited probative value.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus disabilities are related to service, and service connection for both disabilities is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  


REMAND

Regarding the issue of entitlement to service connection for jungle rot, the Veteran stated that he has a current skin disability of both feet which he contracted during service in Vietnam.  The Veteran reports receiving treatment for that disability at a VA treatment center.  A remand is necessary to procure any outstanding treatment records.  

During the pendency of the appeal, the Veteran filed a separate claim for service connection for a bilateral foot disability related to service-connected diabetes mellitus.  In a September 2013 VA medical examination report, obtained in relation to that claim, a VA examiner diagnosed bilateral plantar calluses and onychomycosis of the feet.  The examiner indicated that those disabilities were not related to diabetes mellitus, but did not provide an opinion regarding whether they were related to any incident of service, to include claimed jungle rot.  A remand is necessary to schedule an additional examination to determine if any current foot skin or fungal disability is related to service or any incident of service, to specifically include jungle rot.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for a skin or fungal disability of the feet.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  Schedule the Veteran for a VA examination.  The examiner must review the record and should note that review in the report.  The examiner should note the September 2013 VA medical examination report in which a VA examiner diagnosed bilateral plantar calluses and onychomycosis.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is requested to diagnose all current skin or fungal disabilities of the feet.  The examiner is then should opine as to whether it is at least as likely as not (50 percent or greater probability) that a skin or fungal disability of the feet diagnosed during the pendency of the appeal, dating back to April 2010, is related to service or any incident of service, to include the jungle rot the Veteran has stated he experienced during service.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


